Citation Nr: 1535511	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right carpal tunnel syndrome prior to April 10, 2009 and in excess of 30 percent thereafter.

2.  Entitlement to an initial compensable evaluation for left carpal tunnel syndrome prior to April 10, 2009 and in excess of 20 percent thereafter.  

3.  Entitlement to an initial evaluation in excess of 20 percent for right ankle sprain.

4.  Entitlement to an initial compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to August 1983, September 2001 to August 2002 and February 2003 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2013, the Veteran testified at a Travel Board hearing at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

The Board previously remanded these claims for additional development in May 2014, including providing VA examinations.  The Veteran had examinations in September 2014.  The Board finds that there has been substantial compliance with the May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2014 remand, the Board noted that the issues of entitlement to temporary total convalescence rating for right ankle surgery and service connection for finger disabilities were raised by the record.  The Bord referred those claims to the AOJ for appropriate action.  It does not appear that the AOJ has taken action on the referred claims.  As such, the Board is again referring those claims to the AOJ for appropriate action.
In November 2014, the Veteran submitted statements and medical evidence regarding his service-connected right great toe disability.  A claim for an increased rating for degenerative joint disease of the right great toe is also REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to April 10, 2009, right and left carpal tunnel syndrome more nearly approximated mild incomplete paralysis of the right and left median nerves. 

2.  From April 10, 2009, right and left carpal tunnel syndrome have more nearly approximated moderate incomplete paralysis of the lower radicular group nerves of the right and left upper extremities.  

3.  The Veteran's right ankle is not ankylosed.

4.  The Veteran's hemorrhoids are productive of mild or moderate external hemorrhoids, with no objective evidence of large, thrombotic or irreducible hemorrhoids, excessive or redundant tissue, frequent recurrences, persistent bleeding, or secondary anemia or fissures. 


CONCLUSIONS OF LAW

1.  Prior to April 10, 2009, the criteria for a 10 percent rating for right carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2014). 

2.  Prior to April 10, 2009, the criteria for a 10 percent rating for left carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2014).   

3. From April 10, 2009, the criteria for a 40 percent rating for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2014).   

4.  From April 10, 2009, the criteria for a 30 percent rating for left carpal tunnel syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2014).    

5.  The criteria for an evaluation in excess of 20 percent for right ankle strain have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2014). 

6.  The criteria for the assignment of an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.114, DC 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, a January 2007 letter informed the Veteran of the evidence required to substantiate his claims for service connection for left and right carpal tunnel syndrome, right ankle sprain and hemorrhoids.  The letter fulfilled the notice requirements of Dingess. The RO did not provide the Veteran with additional notice regarding the claims for higher initial ratings for the claimed disabilities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  The RO issued an SOC in March 2008 that advised the Veteran of the pertinent laws and regulations and reasons for the decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims. The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran was afforded VA examinations for the disabilities on appeal in March 2007, April 2009 and September 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The examiners reviewed the treatment records and medical history and conducted complete examinations which fully addressed the symptoms and manifestations of carpal tunnel syndrome, right ankle sprain and hemorrhoids.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Furthermore, as noted, the Veteran was afforded a Board hearing in December 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initial Ratings for Right and Left Carpal Tunnel Syndrome

A May 2007 rating decision granted service connection for right and left carpal tunnel syndrome.  A non-compensable (zero percent) evaluation was assigned for each hand from August 14, 2005.  A 30 percent rating was assigned for the right hand from April 10, 2009.  A 20 percent rating was assigned for the left hand from April 10, 2009.  

Right and left carpal tunnel syndrome are rated according to Diagnostic Code 8515.  
Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia of the median nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 50 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major median nerve.  Disability ratings of 10, 20, and 40 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor median nerve.  Disability ratings of 70 percent and 60 percent are warranted, respectively, for complete paralysis of the major or minor median nerves with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended and cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2014). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Combined nerve injuries should be rated by reference to nerve involvement, or if sufficient in extent, consider radicular group ratings.  C.F.R. § 4.124a, Note following DC 8719.

Right and Left Carpal Tunnel Syndrome Prior to April 10, 2009

The Veteran had a VA examination in March 2007.  The Veteran reported that he was diagnosed with carpal tunnel syndrome in 2004 and underwent carpal tunnel release on both hands.  The Veteran reported that the numbness got better, but he continued to have pain in both hands, more on the left than the right.  He reported treatment with Advil. With regard to occupational impairment, the examiner noted that the Veteran was a mechanic and reported that his hand disabilities bothered him at work. 

On physical examination, there was a residual scar measuring about 3 centimeters and difficult to see.  There was no adherence or tenderness.  The Veteran had a good grasp and could make a fist with both hands and could oppose the fingers to the thumb.  He had sensation to touch.  The examiner diagnosed residuals of bilateral carpal tunnel release in right and left hands.  

A VA outpatient treatment record dated in August 2008 note a history positive for bilateral carpal tunnel release without good result on the left, where there was a tendon adherent to the nerve.  

The Board finds that 10 percent ratings are warranted for right and left carpal tunnel syndrome for the initial rating period prior to April 10, 2009.  The evidence during this time period reflects that the Veteran's bilateral carpal tunnel syndrome was manifested primarily by pain in both hands.  The objective findings of the March 2007 VA examination showed that there was good grasp and sensation to touch.  The Veteran had response to pinprick bilaterally and could make a fist with both hands.  

Based upon this evidence, the Board finds that right and left carpal tunnel syndrome more nearly approximated mild incomplete paralysis of the bilateral median nerves.   Accordingly, separate 10 percent ratings are assigned for right and left carpal tunnel syndrome prior to April 10, 2009.  

The Board finds that ratings in excess of 10 percent for right and left carpal tunnel syndrome are not warranted prior to April 10, 2009.  In this regard, there were no objective findings of motor or sensory impairment associated with bilateral carpal tunnel syndrome during this period which would warrant higher ratings under Diagnostic Code 8515.  There are also no findings of impairment of any other peripheral nerves of the upper extremities to warrant ratings in excess of 10 percent under any other diagnostic codes.  

Right and Left Carpal Tunnel From April 10, 2009

The Veteran had a VA examination in April 2009.  The Veteran reported weakness, numbness, paresthesias and pain.  He reported that his current treatment included medication.  

Upon examination, the Veteran had 5/5 muscle strength in the upper extremities.  Motor function impairment included decreased sensation to pinprick in the entire palmar surface bilaterally and decreased pinprick dorsally at the left MCP joint.  There was slight restriction of flexion in the DIP and PIP joint of the left index finger.  Thumb opposition was noted.  Fine touch and vibratory sensation sense were intact.  Tinel's and Phalen's were negative.  The Veteran had bilateral surgical scars that were flat, freely movable and nontender.  The affected nerves included the median, radial and ulnar.  The examiner noted that nerve dysfunction and neuralgia were present.  The effect on occupational activities included problems with lifting and carrying, decreased strength of the upper extremities and pain.

At a September 2014 VA examination, the Veteran reported numbness and pain in both hands.  This occurred with use, like driving, using a wrench or overuse of his hands in general.  The numbness was located in the median nerve distribution of both hands (middle, index fingers and thumb), more on the right than the left hand.  He also complained of reduction of finger range of movement and pain in the fingers doing some tasks.  The examiner opined that the pain was likely secondary to osteoarthritis rather than carpal tunnel syndrome.  

The examiner noted intermittent moderate pain and moderate numbness of the right and left upper extremities.  The Veteran had 5/5 strength with right and left wrist flexion, wrist extension and grip.  He had 4/5 pinching of the thumb and index finger of both hands.  There was no muscle atrophy.  Sensory examinations of the hands and fingers were normal.  Phalen's sign and Tinel's sign were positive for both upper extremities.  

The examiner indicated that there was incomplete paralysis of the right and left musculospiral (radial) nerve.  There was moderate incomplete paralysis of the right and left median nerve.  The ulnar nerves were normal.  

In a summary of the findings, the examiner noted that the Veteran had a good grasp of both hands and could make a fist of both hands.  He had difficulty opposing the fingers with thumbs bilaterally.  The Veteran had normal sensation to touch and pinprick in both hands.  The examiner indicated that the functional impact included numbness and pain in both hands with overuse, like using a wrench or driving.

The Board has considered the Veteran's lay statements and testimony.  In a February 2009 statement, the Veteran stated that he had pain and immobility in his hands and wrists.  At the Board hearing, the Veteran testified that he had swelling in his fingers.  He stated that he experienced problems gripping things.  He also testified that he could not touch his thumb and his pointer finger together. 

The April 2009 and September 2014 examinations reflect that the Veteran's bilateral carpal tunnel disabilities affect the median, radial and ulnar nerves of the upper extremities.  The VA examinations reflect that there is no more than moderate incomplete paralysis of the affected nerves.  The Veteran's carpal tunnel syndrome is currently rated based upon moderate incomplete paralysis of the median nerves.  The assignment of ratings for moderate incomplete paralysis of the radial or ulnar nerves would not result in higher ratings, as moderate incomplete paralysis under both of those diagnostic codes is rated as 30 percent disabling for the major extremity and 20 percent disabling for the minor extremity.  However, as the Veteran's right and left carpal tunnel disabilities involve combined impairment of several upper extremity nerves, it is appropriate to consider ratings for impairment of the radicular groups.  Diagnostic Code 8512, which pertains to the lower radicular group, indicates that a 30 percent rating is warranted for moderate incomplete paralysis of the lower radicular group of the minor extremity.  A 40 percent rating is warranted for moderate incomplete paralysis of the lower radicular group of the major extremity.  The Board finds that the Veteran's disability has more nearly approximated moderate incomplete paralysis of the right and left lower radicular groups from April 10, 2009.  Pursuant to Diagnostic Code 8512, a 40 percent rating is granted for right carpal tunnel from April 10, 2009, and a 30 percent rating is granted for left carpal tunnel from April 10, 2009.

The Board finds that higher ratings in excess of 40 percent for right carpal tunnel syndrome and 30 percent for left carpal tunnel syndrome are not warranted at any point during the appeal period, as there is no evidence of complete paralysis of the affected nerves of the upper extremities.    

The Board also notes the Veteran's testimony that he has a torn ligament in his right hand, with Kienbock's syndrome and swelling of his fingers.  A separate rating is currently in effect for avascular necrosis of the right lunate.  The rating assigned for that disability is not presently before the Board.   

For these reasons, a 40 percent rating is granted for right carpal tunnel syndrome, and a 30 percent rating is granted for left carpal tunnel syndrome from April 10, 2009. 

Initial Rating for Right Ankle Sprain

A May 2007 rating decision granted service connection for right ankle sprain.  A 20 percent rating was assigned from August 2005.  The Veteran seeks a higher initial rating for right ankle sprain.  

Right ankle sprain is rated according to Diagnostic Code 5271.  Limitation of motion of the ankles is rated according to Diagnostic Code 5271.  A 20 percent (maximum schedular) rating is assignable for marked limitation of motion.  The rating criteria provide that normal dorsiflexion of the ankle is to 20 degrees.  Normal plantar flexion is to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

A duty determination dated in May 2007 noted a history of right ankle pain and swelling following an incident while doing drills in the spring or summer of 2006.  A physician diagnosed tears of the anterior talofibular ligament and calcaneofibular ligament.

The Veteran had a VA examination in March 2007.  The Veteran reported that he twisted his right ankle in 2005.  He reported that his ankle bothered him more after a boat ride in 2006 when the boat was bouncing up and down.  The Veteran reported that his ankle hurt all of the time.  He reported that he was receiving physical therapy for his ankle and sometimes used a brace. 

Upon physical examination, there was swelling from edema and tenderness.  The examiner indicated that there was no instability.  The Veteran had plantar flexion of the ankle to 20 degrees and dorsiflexion to 5 degrees.  He complained of pain at the maximum range of motion.  There was no additional limitation of motion due to pain, fatigue or lack of endurance following repetitive use.  

An arthrogram of the right ankle dated in March 2007 noted a history of injury to the right ankle with pain and swelling.  The report noted an impression of findings consistent with tears of the talofibular ligament and calcaneofibular ligament and contusion of the calcaneus.  

A private treatment record dated in January 2008 reflects that the Veteran was seven weeks status post anterior lateral ankle reconstruction and adhesiolysis, posterior tibialis tendon sheath.  Physical examination showed dorsiflexion to 10 degrees and plantar flexion to 60 degrees.  He had full inversion and eversion. Diagnoses included chronic anterolateral instability and posterior tibial tendinitis of the right ankle.  
The Veteran had a VA examination in April 2009.  The Veteran reported right ankle pain and swelling.  He reported a history of surgery in November 2007 for right ankle reconstruction.  The examiner noted bony joint enlargement, edema, heat and tenderness.  There was no objective evidence of pain with active motion.  The Veteran had dorsiflexion of the ankle to 10 degrees and plantar flexion to 20 degrees.  There was no objective evidence of pain following repetitive motion.  The Veteran did not have additional limitation after three repetitions of range of motion.  There was no ankylosis.  

Upon VA examination in September 2014, the Veteran reported that his ankle hurt all of the time.  He complained of right ankle pain and swelling.  He reported that his ankle was weak and unstable.  Upon examination, the Veteran had plantar flexion to 30 degrees and dorsiflexion to 15 degrees.  Repetitive motion testing showed plantar flexion to 30 degrees and dorsiflexion to 15 degrees.  The examiner noted that factors contributing to functional loss included less movement than normal, pain on movement and swelling.  

At the Board hearing, the Veteran testified that he experienced limitation of motion and swelling of the ankle.  He testified that he sometimes missed work because he could not walk on the right ankle.  

The Board finds that a disability rating greater than 20 percent is not warranted for right ankle sprain.  The 20 percent evaluation assigned is the maximum rating available for limitation of motion of the ankle under DC 5271.  The only diagnostic code pertaining to the ankle that provides for a rating in excess of 20 percent is Diagnostic Code 5270 (ankylosis of the ankle), but the evidence in this case does not show ankylosis at any time during the initial rating period.  

Additionally, since 20 percent is the highest rating available for limitation of motion of the ankle under Diagnostic Code 5271, there no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis). See DeLuca, 8 Vet. App. at 202.

For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for right ankle sprain.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).   

Initial Rating for Hemorrhoids

A May 2007 rating decision granted service connection for hemorrhoids and assigned a noncompensable rating.  The Veteran seeks a higher initial rating.    

Under Diagnostic Code 7336, hemorrhoids, external or internal, are assigned a noncompensable disability rating when mild or moderate.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures. 38 C.F.R. § 4.114, DC 7336.

Private medical records dated in February 2005 show that the Veteran was seen for examination after a colonoscopy.  Internal hemorrhoids were noted on examination.

The Veteran had a VA examination in March 2007.  The Veteran reported bleeding and some itching.  He denied a history of thrombosis.  The Veteran reported that he did not use medications for hemorrhoids.  Examination of the rectum showed a wart-like lesion.  The examiner indicated that there were no external hemorrhoids.  

The Veteran had a VA examination in April 2009.  The Veteran reported occasional bleeding, pain and itching.  There was no history of thrombosis, fecal incontinence or perianal discharge.  The Veteran declined a physical examination.  

The Veteran had a VA examination in September 2014.  The Veteran reported red blood per rectum about 12 times per month.  He reported that he did not feel external hemorrhoids.  The examiner indicated that the condition appeared to be mild to moderate.  The examiner noted that there were no external hemorrhoids.  The VA examiner indicated that the Veteran did not have anemia.  The Veteran declined a physical examination.  

At the Board hearing, the Veteran testified that he had weekly occurrences of bleeding.  He stated that he was not sure whether he had inflammation of hemorrhoids.

After a review of the evidence, the Board finds that the criteria for an initial compensable disability rating for hemorrhoids have not been met.  There is no evidence of large or thrombotic or irreducible hemorrhoids with excessive tissue and evidencing frequent recurrences, as is required for a compensable rating under Diagnostic Code 7336.  In this regard, three VA examinations found that thrombosis was not present.  Consequently, the Board finds that the manifestations of the Veteran's service-connected hemorrhoids do not meet the criteria for an initial compensable rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).   

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected bilateral carpal tunnel syndrome, right ankle sprain and hemorrhoids.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a total disability rating based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows the Veteran is currently employed, thus any development or consideration under Rice is therefore not appropriate. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).
 

ORDER

A 10 percent rating is granted for right carpal tunnel syndrome prior to April 10, 2009, subject to regulations governing the payment of monetary benefits.

A 40 percent rating is granted for right carpal tunnel syndrome from April 10, 2009, subject to regulations governing the payment of monetary benefits.  

A 10 percent rating is granted for left carpal tunnel syndrome prior to April 10, 2009, subject to regulations governing the payment of monetary benefits.

A 30 percent rating is granted for left carpal tunnel syndrome from April 10, 2009, subject to regulations governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for right ankle sprain is denied. 

An initial compensable rating for hemorrhoids is denied.

		
			

____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


